7 So. 3d 549 (2009)
Jermaine RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3503.
District Court of Appeal of Florida, Fifth District.
February 13, 2009.
Rehearing Denied April 27, 2009.
William R. Ponall and Michael J. Snure, of Kirkconnell, Lindsey, Snure and Yates, P.A., Winter Park, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We conclude that Appellant's challenge to the erroneous verdict form was not preserved and was invited. Morris v. State, 658 So. 2d 155 (Fla. 1st DCA 1995). The Fourth District's decision in Wilson v. State, 566 So. 2d 36 (Fla. 4th DCA 1990), is distinguished in that it did not address an unpreserved, invited error. This Court's decision in Mashburn v. State, 745 So. 2d 453 (Fla. 5th DCA 1999), likewise did not address an invited error. It addressed the State's failure to include on the verdict form a special finding required to enhance the defendant's penalty. Unlike this case, the State had the burden to procure the special finding.
*550 We affirm as to the other points on appeal without discussion.
AFFIRMED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.